Citation Nr: 1330442	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  11-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to increases in the "staged" (30 percent prior to December 1, 2012, and 10 percent from that date) ratings assigned for tinea pedis with onychomycosis.

2.  Entitlement to service connection for seborrheic keratosis.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for tinea pedis with onychomycosis and denied service connection for seborrheic keratosis.  In April 2011, the case was remanded for the Veteran to be scheduled for a Travel Board hearing, which was held before the undersigned in June 2011.  A transcript of the hearing is associated with the Veteran's claims file.  Thereafter, a September 2012 rating decision reduced the rating for tinea pedis with onychomycosis to 10 percent, effective December 1, 2012 (following a February 2012 rating decision proposing reduction).  Both "stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized accordingly.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The issues of service connection for type II diabetes mellitus, frostbite, and peripheral neuropathy (specifically, whether new and material evidence has been received to reopen such claims) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.

REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

In an August 2010 written submission (originally sent to the President of the United States), the Veteran stated that he was granted 100 percent disability by the Social Security Administration (SSA) based on his VA medical records; the disability(ies) on which the award was based are not specified in the current record.  The medical records considered by SSA in connection with the award are constructively of record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At the June 2011 hearing, the Veteran testified that he underwent a VA skin examination earlier in June 2011.  Thereafter, the February 2012 rating decision (which proposed to reduce the 30 percent rating for tinea pedis with onychomycosis) listed the June 2011 VA examination in the Evidence section.  However, the report of the June 2011 VA examination is not associated with the record.  Furthermore, the September 2012 rating decision (which reduced the rating for tinea pedis with onychomycosis to 10 percent, effective December 1, 2012) listed several items of evidence in the Evidence section which are also not associated with the record, including: medical records from a private dermatologist (Dr. M.F.) dated in July 2012; the transcript of a personal hearing in August 2012; a list of medications from a private treatment provider dated in August 2012; a medical statement by a private podiatrist (Dr. E.T.) dated in March 2012; photos submitted by the Veteran in August 2012; and a VA skin examination in September 2012.  As all of the foregoing evidence would have a bearing on the instant claims (and reports of ongoing VA treatment are constructively of record), and must be secured for the record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, regarding the claim of service connection for seborrheic keratosis, the Veteran's service treatment records (STRs) show that in February 1970 he was treated in service for a rash on the groin and under the foreskin.  Postservice treatment records dating since 1989 document his complaints of rashes affecting his groin, arms, legs, and belly.  An October 2002 VA treatment record first noted the diagnosis of seborrheic keratosis.  At a May 2009 VA skin examination, he reported that he developed scabby and itchy skin lesions in 1970 but was not evaluated in the military for such; he stated that these lesions first appeared on his arms and legs but then spread to other areas including the chest and back.  The May 2009 examiner assigned a diagnosis of seborrheic keratosis, but did not provide an opinion regarding the etiology of such disorder.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a new skin examination to ascertain the likely etiology of the seborrheic keratosis is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure from SSA complete copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If such is provided by disc, the RO should print out the records and associate the copies with the claims file.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The RO must associate the following evidence with the claims file:
	
(a)  Report of VA skin examination conducted in June 2011
	
(b)  Medical records received from a private dermatologist (Dr. M.F.) dated in July 2012
	
(c)  Transcript of a personal hearing held in August 2012
	(d)  List of medications from a private treatment provider dated in August 2012
	
(e)  Medical statement from a private podiatrist (Dr. E.T.) dated in March 2012
	
   (f)  Photos submitted by the Veteran in August 2012
	
(g)  Report of VA skin examination conducted in September 2012

If any records requested are unavailable, the reason must be explained for the record.

3.  After the development sought above is completed, the RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (including from Dr. M.F. and from Dr. E.T.).  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  If any records sought are unavailable, the reason must be explained for the record.  In addition, the RO should secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities which are not already in the record.  If any such records are unavailable, the reason must be explained for the record.

4.  After the development sought above is completed, the RO should arrange for a skin examination of the Veteran to ascertain the nature and likely etiology of his seborrheic keratosis.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Based on the factual evidence of record, what is the likely etiology for the Veteran's current diagnosis of seborrheic keratosis?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to (was incurred or aggravated during) the Veteran's active service?  The examiner must specifically consider and address the February 1970 STR noting a rash on the groin and under the foreskin.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

5.  The RO should ensure that all development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

